Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 of U.S. Patent No. 9,135,399. Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious to remove claimed limitations.

9,135,399

1
1
Obvious to eliminate features/limitations
2
2

3
3

4
4

6
6




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-4, 6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cho (US 2009/0083203).
Cho discloses:
1, 6. A computer-implemented method for determining a pre-emergent disease state (not further defined, various diseases have levels of severity that range from nonexistent to full blown, and different patients can have the same disease but experience different levels of severity, 0009; inferring a disease of a user and a result of a diagnosis, 0022) of a patient, the method comprising: 
a processor accessing from a computer-readable non-transitory memory, computer-readable data representing a general graph (starting point before graph is edited, “That is, the meta-model management unit 312 provides an environment through which the user terminal 100 can input a meta-model. For example,  having nodes of the physiological conditions (reads on any biological data, 0014, 0047-0048; patient data, e.g., symptoms, complications, medical history, Fig. 6, 0021) represented as nodes (Figs. 4-5), wherein each of the physiological conditions is connected by one or more edges representing correlations between the nodes (inherent in Bayesian network/ontology, see e.g., 0047-0048, 0058, Figs. 4-6);
the processor accessing from the computer-readable non-transitory memory (Fig. 1 and respective disclosure; constructing a database, 0011), computer-readable data of first physiological conditions of a patient (input medical history/profile data from user, e.g. 0015-0016, 0048-0049); 
the processor executing computer readable instructions for quantification of the physiological conditions of the patient (input data is analyzed and processed in order to determine level of disease, “enables Bayesian networks for diagnosis of various diseases to be constructed from an equal U-Health ontology”, 0049; “Probabilistic values, such as a possibility of having a corresponding disease or a complication, are inferred diagnosis, such as a risk of complications, recommended treatment, the kind of a disease afflicting the user, etc. Then, the generated results are provided to the user through the user terminal 100”, 0076); 
the processor transforming the physiological conditions of the patient to node data by performing quantification of the physiological conditions of the patient (reads on using the inherent algorithms that are used to receive the input data and create the Bayesian network/ontology, “The user may select different abstraction levels according to types or kinds (disease, symptom, Bio-data, etc.) of ontology classes, which represent information required for construction of an application, in one ontology, and the selected classes are transferred to the BN node generation unit 314 (FIG. 1)”, 0052; 0011, 0037, 0041; “Probabilistic values, such as a possibility of having a corresponding disease or a complication, are inferred through the Bayesian network, and the values are extracted and processed to generate results of the diagnosis, such as a risk of complications, recommended treatment, the kind of a disease afflicting the user, etc. Then, the generated results are provided to the user through the user terminal 100”, 0076); 
the processor executing computer-readable instructions for associating the node data to the general graph (starting point before graph is edited, “That is, the meta-model management unit 312 provides an environment through which the user terminal 100 can input a meta-model. For example, the environment, through which a meta-model can be input, may be a user interface, a web page, etc., which are implemented in such a manner as to present the user terminal 100 with various elements related to a disease, and to establish cause-and-effect relationships between the elements”, 0048; “main-Bayesian network”, 0055);
the processor creating an individualized graph by associating the node data to the general graph (editing graphs/nodes for specific purpose or patient, “Each sub-Bayesian network is managed independently of a main-Bayesian network so that the complexity of a constructed Bayesian network can be lowered, and that more detailed information on each sub-Bayesian network can be considered if necessary, which enables a disease to be more accurately diagnosed”, 0055; 
“The meta-model may be expressed in such a manner as to flexibly change relationships between nodes depending on targets thereof. Such a meta-model enables the user to take into consideration the relationships between only nodes which are meaningful in deducing a specific disease, instead of taking the combinations between all nodes into consideration, upon nodes to be easily generated. Also, such a meta-model is a relational model specialized for an application, and enables Bayesian networks for diagnosis of various diseases to be constructed from an equal U-Health ontology”, 0049;
“it is preferred to extract and use only partial ontology classes relating to the specific disease, instead of using the entire U-Health ontology”, 0050); 
the processor storing the individualized graph to the computer-readable non-transitory memory (data is stored in nodes, edges/links/graphs/models and databases, 0037); 
the processor accessing from the computer-readable non-2transitory memory, computer-readable data representing a topological module of nodes connected by edges, wherein the topological module represents the disease state (editing graphs/nodes for specific purpose or patient, “The meta-model may be expressed in such a manner as to flexibly change relationships between nodes depending on targets thereof. Such a meta-model enables the user to take into consideration the relationships between only nodes which are meaningful in deducing a specific disease, instead of taking the combinations between all nodes into consideration, upon generating links in a Bayesian network. Therefore, the meta-model enables links nodes to be easily generated. Also, such a meta-model is a relational model specialized for an application, and enables Bayesian networks for diagnosis of various diseases to be constructed from an equal U-Health ontology”, 0049); and 
the processor executing computer-readable instructions for mapping the topological module representing the disease state to the individualized graph, wherein the disease state of the patient is determined
 (Figs. 4-6, and respective disclosure; “setting the selected U-Health ontologies as nodes, and generating a Bayesian network by applying the meta-model to the set nodes”, abstract; “a Bayesian-network node generation unit for setting an ontology included in at least one selected layer as a node of a Bayesian network by taking the set abstraction level into consideration; a Bayesian-network link generation unit for connecting nodes of the Bayesian network with each other by taking the meta-model into consideration, a U-Healthcare management unit for receiving personal information, which includes a user's age, sex, family disease history, and symptoms, from the user terminal, substituting the personal information into a database constructed based on the Bayesian network, and inferring a disease of a user and a result of a diagnosis”, 0022; “and inferring a disease of a user and a result of a diagnosis”, 0022; Figs. 4-6, and respective disclosure, various diseases 
“When the user requests more detailed information on a node of the main Bayesian network, the BN node generation unit 314 forms a Bayesian network by activating a sub-Bayesian network corresponding to the node.”, 0055;
“receiving personal information, which includes age, sex, family disease history, and symptoms, from a user, substituting the personal information into a database constructed based on the Bayesian network, and probabilistically inferring a disease of a user.”, 0021).

2. The computer-implemented method as in claim 1, further comprising: the processor mapping the topological module to the individualized graph, wherein the disease state is an emergent disease state (Figs. 4-6, and respective disclosure, various diseases have levels of severity that range from nonexistent to full blown, and different patients can have the same disease but experience different levels of severity editing graphs/nodes for specific purpose or patient, “Such a meta-model enables the user to take into consideration the relationships between only nodes which are meaningful in deducing a specific disease, instead of nodes into consideration, upon generating links in a Bayesian network”, 0045;
“Each sub-Bayesian network is managed independently of a main-Bayesian network so that the complexity of a constructed Bayesian network can be lowered, and that more detailed information on each sub-Bayesian network can be considered if necessary, which enables a disease to be more accurately diagnosed”, 0055; 
“an effect of the rule is matched to a state of a node, which is generated as a class of "VERY HIGH," in a Bayesian network, is utilized as an evidence of a situation represented by the corresponding node, and is utilized for inference by the Bayesian network. That is, the node state of "VERY HIGH" is determined to be "Very_High_Amount_of_Surplus_Calorie" through evidence found through the rule in advance, is expressed as 100% (which represents that this situation corresponds to the corresponding state), and exerts an influence on other Bayesian network nodes”, 0045;
“Probabilistic values, such as a possibility of having a corresponding disease or a complication, are inferred through the Bayesian network, and the values are extracted and processed to generate results of the diagnosis, such as a risk of complications, recommended treatment, the kind of a disease afflicting the user, etc. Then, the generated results are . 3. The computer-implemented method as in claim 1, further comprising: the processor mapping the topological module to the individualized graph, wherein the disease state is a pre-emergent disease state (Figs. 4-6, and respective disclosure, various diseases have levels of severity that range from nonexistent to full blown, and different patients can have the same disease but experience different levels of severity; various levels of severity can be tested or input to determine disease “The meta-model may be expressed in such a manner as to flexibly change relationships between nodes depending on targets thereof. Such a meta-model enables the user to take into consideration the relationships between only nodes which are meaningful in deducing a specific disease, instead of taking the combinations between all nodes into consideration, upon generating links in a Bayesian network. Therefore, the meta-model enables links between nodes to be easily generated. Also, such a meta-model is a relational model specialized for an application, and enables Bayesian networks for diagnosis of various diseases to be constructed from an equal U-Health ontology”, 0049). 4. A computer-implemented method for creating a graph for determining a disease state, the method comprising: 
storing on a computer-readable non-transitory memory, computer-readable data representing a general graph of physiological conditions (starting point before graph is edited, “That is, the meta-model management unit 312 provides an environment through which the user terminal 100 can input a meta-model. For example, the environment, through which a meta-model can be input, may be a user interface, a web page, etc., which are implemented in such a manner as to present the user terminal 100 with various elements related to a disease, and to establish cause-and-effect relationships between the elements”, 0048; “main-Bayesian network”, 0055), wherein each of the physiological conditions is represented as a node of the general graph, wherein each node is connected by one or more edges representing correlations between the nodes (Figs. 1, 4-6); and storing on the computer-readable non-transitory memory, computer-readable data representing a topological module of nodes connected by edges, wherein the topological module represents the disease state, and the topological module can be mapped onto a portion of the general graph (Figs. 1, 4-6 and respective disclosure; “setting the selected U-Health ontologies as nodes, and generating a Bayesian network by applying the meta-model to the set nodes”, abstract; “a Bayesian-network node node of a Bayesian network by taking the set abstraction level into consideration; a Bayesian-network link generation unit for connecting nodes of the Bayesian network with each other by taking the meta-model into consideration, a U-Healthcare management unit for receiving personal information, which includes a user's age, sex, family disease history, and symptoms, from the user terminal, substituting the personal information into a database constructed based on the Bayesian network, and inferring a disease of a user and a result of a diagnosis”, 0022; “and inferring a disease of a user and a result of a diagnosis”, 0022“Probabilistic values, such as a possibility of having a corresponding disease or a complication, are inferred through the Bayesian network, and the values are extracted and processed to generate results of the diagnosis, such as a risk of complications, recommended treatment, the kind of a disease afflicting the user, etc. Then, the generated results are provided to the user through the user terminal 100”, 0076).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin (US 2014/0207385) discloses using graphs, nodes and edges (“a biological system is modeled as a mathematical graph nodes) and edges that connect the nodes. For example, FIGS. 4A and 4B illustrate simple networks 400a and 400b respectively. In particular, network 400a includes 9 nodes (including nodes 402 and 404) and edges (406 and 408). The nodes can represent biological entities within a biological system, such as, but not limited to, compounds, DNA, RNA, proteins, peptides, antibodies, cells, tissues, and organs. The edges can represent relationships between the nodes. The edges in the graph can represent various relations between the nodes”, 0061, 0018, 0007).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123